THE COURT
in passing sentence said substantially that the penalty incurred by the defendant was a fine of not less than $1,000 and not exceeding $10.000 and two years’ imprisonment, at the discretion of the court. It was the duty of the court and all those engaged in the administration of the law to carry out its provisions, and by that means to suppress the demoralization that existed, and create a healthy public opinion in its stead. In the ease of Fleischauer the conviction should stand against him, but the sentence should be suspended and remain in force to be hereafter, if found necessary, enforced at any time, should the defendant transgress the law. The case of Charles Hartman was different. The sentence of the court in his case should be a fine of $5,000 and ten days’ imprisonment, and to be further detained in custody until the fine shall be paid. Hartman was then removed to prison and Fleischauer released.